EXHIBIT 10.48
Consent. Resignation & Appointment
Tandy Brands Accessories, Inc. (the “Company”) hereby consents to the assignment
by Comerica Bank (“Comerica”) to Wells Fargo Bank, N.A.(“Bank”), and the
assumption by Bank from Comerica, of all of Comerica’s rights and obligations
under the Administrative Services Agreement (“ASA”), and all Exhibits and
related Service Documents that form part of such agreement, with respect to
Tandy Brands Accessories, Inc. Benefit Restoration Plan (the “Plan”) to the
extent such rights and obligations arise on or after July1, 2009 (the
“Assignment Date”).
Effective as of the Assignment Date, Comerica hereby resigns as Trustee under
the Plan’s Trust Agreement between Comerica and Company (the “Trust Agreement”),
and Company accepts such resignation as of such date. The Company and Comerica
agree, however, that all provisions under such Trust Agreement with respect to
the transition of services and records to a successor Trustee and a full
accounting to the Company shall continue to apply according to the terms of such
Trust Agreement. Effective as of the Assignment Date, Company hereby appoints
Bank as successor Trustee under such Trust Agreement and Bank accepts such
appointment under the terms and conditions of such Trust Agreement. The Company
acknowledges and agrees that Bank shall not have any liability to the Company
for any actions or omissions prior to the Assignment Date by Comerica under the
Trust Agreement.
The Company also agrees to provide to Bank no later than       July 10, 2009
           , a copy of the Company’s Board Resolutions, or resolutions adopted
by officers of the Company or by other fiduciaries authorized to appoint and
remove the Trustee for the Plan, appointing Bank as successor trustee
(substantially in the form of the attached “model” resolutions). In addition,
the Company agrees to timely execute such other forms as are reasonably
requested by Bank pertinent to its assumption of recordkeeping and trustee
duties after the Assignment Date. In the event it is determined that minor
operational differences will arise upon the transition to Bank as a result of
the different manner in which Bank provides certain services under such
agreements, Bank will notify Company of same prior to the transition and Company
hereby consents to any such minor change of which it is notified.
The Company directs Bank to continue to rely on recordkeeping, custody and
related service information previously provided by the Company and currently
maintained by Comerica with respect to the Plan including, by way of example,
the Plan’s currently designated persons authorized to act on behalf of the Plan,
and related forms irrespective of whether any such form, text or other
information was deemed incorporated into or otherwise made a part of the ASA and
the Company agrees that Bank shall be protected in its reliance upon such
information and records.
     IN WITNESS WHEREOF, each party has caused this Agreement to be executed by
its duly authorized representative on the date specified below.

              Wells Fargo Bank, N.A.   Tandy Brands Accessories, Inc.  
By:
      By:    
 
 
 
     
 
 
Title:
      Title:   Chief Financial Officer
 
 
 
     
 
 
Date:
      Date:   June 18, 2009
 
 
 
     
 
  Comerica Bank          
By:
           
 
 
 
         
Title:
           
 
 
 
         
Date:
           
 
 
 
       

